DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on June 8, 2022, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US 10863400 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 10863400 B1
1. A method, comprising: receiving, from a plurality of access points (APs), one or more received signal strength indicator (RSSI) measurements, each of the one or more RSSI measurements corresponding to a wireless signal transmitted by one AP of the plurality of APs and received by another AP of the plurality of APs; and instructing a wireless terminal (WT) associated with a first AP of the plurality of APs to transition from the first AP to a second AP of the plurality of APs based on the RSSI measurements received from at two or more of the plurality of APs and based on a difference between a number of WTs associated with the first AP and a number of WTs associated with the second AP.
1. A system, comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: receiving, from each of a plurality of access points (APs), AP measured received signal strength indication (RSSI) values of AP generated signals, receiving, from a current access point (AP) associated with a wireless terminal, a wireless terminal measured RSSI value for each of a signal generated by the current AP and a second signal generated by a candidate AP, aggregating the AP measured RSSI values of AP generated signals, the AP generated signals generated by different APs, and instructing the wireless terminal to transition from the current AP to the candidate AP based at least in part on the aggregation of the AP measured RSSI values of AP generated signals, and the wireless terminal measured RSSI values.

6. The system of claim 5, the operations further comprising determining a first difference between an RSSI value measured by the current AP associated with the wireless terminal and an RSSI value measured by the candidate AP; and determining a second difference between a number of wireless terminals associated with the current AP and a number of wireless terminals associated with the candidate AP, wherein the instructing of the wireless terminal to transition to the candidate AP is based on the first difference and the second difference.

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claims 1 and 6 of US 10863400 B1. The difference between the compared claims consists merely in the wording and order of the limitations, and that the former is a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claims 11 and 20 claim the same subject matter of claim 23 in the form of a system and non-transitory computer readable storage medium, respectively, to perform the method of claim 1; therefore, similar rejection rationale applies.
	Allowable Subject Matter
Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., traffic management in distributed wireless networks.
US 10935629 B2		US 20200037392 A1	US 20190297546 A1
US 10383039 B2		US 20190082365 A1	US 20180352493 A1
US 10117065 B1		US 10028193 B2		US 9998966 B2
US 9794846 B2		US 9713163 B2		US 9642047 B2
US 9635597 B2		US 9510149 B2		S 20160112944 A1
US 9197528 B2		US 9081080 B2		US 9071993 B1
US 20150334598 A1	US 8937928 B2		US 8599734 B1
US 8588844 B2		US 20130259005 A1	US 20120300746 A1
US 8204029 B2		US 8077662 B2		US 20080174403 A1
US 20080095048 A1	US 20050215265 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 15, 2022